



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Heartz, 2014 ONCA 463

DATE: 20140612

DOCKET: C54522

Doherty, Rouleau & Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Laurence Heartz

Appellant

James N. Frost, for the appellant

Joanne Stuart, for the respondent

Heard: June 11, 2014

On appeal from the conviction entered by Justice Croll of
    the Superior Court of Justice, dated June 20, 2011.

APPEAL BOOK ENDORSEMENT

[1]

Counsel for the appellant accepts, as we think he must, the trial
    judges findings and her credibility assessments.  He argues that the verdict
    is unreasonable based on three considerations:

1.

The evidence of different
    methodologies used in the various transactions when compared to the methodology
    used in the two days where the appellant was captured in the photo on video:

We
    see no evidence of differences in the methodology, only an absence of evidence
    of some of the specifics of the methodology of some of the other withdrawal
    transactions.

2.

The absence of exclusive opportunity:

The
    judge did not suggest that the appellant had exclusive opportunity.  However,
    the fact that the appellant was caught misapprehending the funds on two days
    and had knowledge of the victims P.I.N. number distinguished the appellants
    situation from that of the other tenant, the other person with an opportunity
    to commit the offence.  The claim that the other tenant may have committed the
    offence is hardly viable on the totality of the evidence and gives no cause to
    doubt the reasonableness of this verdict.

3.

The logistics suggest that the
    appellant could not have misappropriated the funds:

The
    so called logistics seem to us to be primarily concerned with the likelihood
    that the withdrawals could have gone on as they did without the victims
    knowledge, and not with identifying the perpetrator, assuming there was a
    fraud.  Any problems arising from the logistics would apply equally to the
    appellant and the other tenant.  Once the trial judge accepted that the
    withdrawals were unauthorized, the logistics tend to point to the appellant,
    the person with the P.I.N. number and the access to the banking documents, and
    not to anyone else.

[2]

The verdict is not unreasonable.  The appeal is dismissed.


